Citation Nr: 1637458	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  15-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected chondromalacia with osteoarthritis associated with left knee strain.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected chondromalacia with osteoarthritis with instability associated with left knee strain.


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from April 1990 to September 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO granted service connection for the Veteran's left knee disability and assigned a 10 percent rating.  In a subsequent October 2012 rating decision, the RO increased the Veteran's left knee disability evaluation to 20 percent.

The Veteran was scheduled for an August 2016 Board Hearing in the Washington, D.C. Central Office.  See Letter to Veteran dated June 22, 2016.  Prior to the hearing, the Veteran contacted the RO reporting financial hardship and requesting an immediate return of her case to the RO for further development.  In July 2016, the Board granted her motion for advancement of her case on the docket.  In accordance with her wishes, her request for a hearing was withdrawn and the case will be remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in August 2011.  Recently, the United States Court of Appeals for Veterans claims in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the August 2012 VA knee examination did not demonstrate range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  In light of Correia, a new VA knee examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral knee disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder compete VA treatment records since November 2014.

2.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected bilateral knee disabilities.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected bilateral knee disabilities on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation of the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

3.  After taking any additional development warranted, readjudicate the Veteran's claim upon consideration of all evidence, to include the most recent VA examination and treatment records, and issue a supplemental statement of the case, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

